Citation Nr: 0912583	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-32 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
spondylosis of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1958 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were previously before the Board in June 
2008 when they were remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The service-connected spondylosis of the cervical spine 
is manifested by complaints of pain and limitation of motion 
of the cervical spine with a combined range of motion of the 
cervical spine of 155 degrees.

2.  The service-connected degenerative joint disease of the 
left knee is manifested by complaints of pain and some 
limitation of motion but without instability.

3.  The service-connected degenerative joint disease of the 
right knee is manifested by complaints of pain and some 
limitation of motion but without instability.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent disability 
evaluation, but no more, have been met for the service-
connected spondylosis of the cervical spine.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5235-5243 (2008).

2.  The criteria for entitlement to a rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2008).

3.  The criteria for entitlement to a rating in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in March 2004 and 
June 2008 VCAA letters provided guidance as to what is 
required for grants of increased ratings.  

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims decided herein 
has been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the March 2004 and June 2008 VCAA 
letters and also was provided with notice of the types of 
evidence necessary to establish a rating and effective date 
for the disabilities on appeal in a letter dated in March 
2006.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores.

Here, the VCAA duty to notify under Vazquez-Flores has been 
satisfied by a letter dated in June 2008.  The Board finds 
that any deficiency in the notice to the Veteran or the 
timing of the notice is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that even 
though the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the evidence 
establishes that the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and the error was harmless).  After the Veteran was provided 
with the notification required by Vazquez, the claim was 
subsequently readjudicated several months later in December 
2008 and a supplemental statement of the case was sent to the 
appellant.  Additionally, there has been no prejudice to the 
Veteran in the essential fairness of the adjudication.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  VA medical records have been associated with the 
claims file and the Veteran has been afforded VA 
examinations.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues decided herein for which attempts to obtain the 
evidence have not been made.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

General increased rating criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3. 

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held 
that "staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).


Entitlement to a rating in excess of 10 percent for 
spondylosis of the cervical spine.

In January 2003, the RO granted service connection for 
spondylosis of the cervical spine and assigned a 10 percent 
disability evaluation under Diagnostic Code 5010-5290 
effective from November 2002.  

In February 2004, the Veteran submitted a claim of 
entitlement to an increased rating for his service-connected 
cervical spine disability.  

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  

In relevant part, under the current General Rating Formula 
for Diseases and Injuries of the Spine, a 10 percent rating 
is warranted where there is forward flexion of the cervical 
spine greater than 30 degrees but not greater that 40 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine at 15 degrees or less; or favorable 
ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine. 

A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (2); see also Plate V.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
Id.  The normal combined range of motion of the cervical 
spine is 340 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. 

The Board finds that a rating of 20 percent but no more is 
warranted for the service-connected spondylosis of the 
cervical spine during the entire appeal period.  At the time 
of the most recent VA examination which was conducted in 
September 2008, the combined range of motion of the cervical 
spine was found to be 175 degrees.  However, when pain is 
taken into account, the combined range of motion was 155 
degrees.  This level of impairment warrants a 20 percent 
evaluation under the General Rating Formula for Diseases and 
Injuries of the Spine.  

The Board finds that an evaluation in excess of 20 percent is 
not warranted for the service-connected cervical spine 
disability as there is no competent evidence of record 
demonstrating that forward flexion of the cervical spine was 
restricted to 15 degrees or less nor any evidence of 
favorable or unfavorable ankylosis of the cervical spine. 

At the time of a May 2004 VA spine examination, the Veteran 
described worsening neck pain with some radiation of pain 
into the shoulder blades, right worse than left.  Physical 
examination of the cervical spine revealed a decreased range 
of motion with flexion to 45 degrees, extension to 6 degrees 
and rotation to either side of 75 degrees.  Pain was present 
along the paravertebral musculatures and mild pain was 
present along the spinous process of the cervical spine.  
Subjective radiating pain to the right trapezius muscle of 
the shoulder was also recorded.  The pertinent assessment was 
arthritis in the cervical spine which slightly limited the 
Veteran in functional disabilities due to pain, especially 
walking, stooping, lifting activities.  Even though the 
examiner did not measure the range of motion of left and 
right lateral flexion, the combined motion for the movement 
which was measured was 201 degrees.  This level of 
restriction does not warrant a disability evaluation in 
excess of 10 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.  

A VA clinical record dated in January 2005 indicated that the 
Veteran reported pain and persistent stiffness and tenderness 
in the neck.  Physical examination revealed general 
tenderness in the neck but no spasm.  Limitation of motion 
was found to be mild with some crepitation present.  The 
pertinent diagnosis was cervical disc disease.  

A clinical record dated in July 2005 indicates that physical 
examination revealed generalized tenderness in the neck.  In 
January 2006, general tenderness with a good range of motion 
was noted.  

In April 2007, the Veteran informed a clinician that his neck 
symptomatology was gradually getting worse with increased 
aching.  Physical examination of the neck revealed general 
tenderness but no spasm.  

The Veteran testified before the undersigned in January 2008 
that his cervical spine condition had been progressively 
getting worse.  His motion was limited and he had problems 
riding in a car.  Standing and sitting were problems.  He 
reported that he stayed in bed on average six or eight days 
per month because of back problems.  His neck pain changed 
and sometimes the whole inside of his left arm and fingers 
were numb from the upper neck down.  He had headaches and 
loss of motion in the neck.  He received his treatment from 
VA.  He saw a physician every six months.  

A February 2008 clinical record indicates the Veteran 
reported that his neck was gradually getting worse with 
stiffness and radiation mainly to C7.  Physical examination 
revealed neck tenderness and limitation of motion and 
crepitance.  There was no spasm.  The diagnosis was 
degenerative cervical disc with radiculopathy.  

A VA spine examination was conducted in September 2008.  The 
Veteran reported increasing pain, increased numbness and 
weakness in the left arm.  He also reported a history of 
fatigue, decreased motion, stiffness, weakness, spasms and 
pain which increased with activity.  Pain was reported to be 
present daily.  There were no flare ups of spinal conditions, 
but there were two incapacitating episodes over the past 12 
months lasting hours.  Physical examination revealed pain 
with motion.  Gait was normal.  The examiner found that there 
was no muscle spasm, localized tenderness or guarding severe 
enough to be responsible for abnormal gait or abnormal spine 
contour.  The range of motion for forward flexion was 0-30 
degrees with pain beginning at 25 degrees.  Passive flexion 
range of motion was 0-45 degrees with pain beginning at 25 
degrees.  Extension was from 0-15 degrees with pain beginning 
at 10 degrees.  Passive extension range of motion was 0-20 
degrees with pain beginning at 10 degrees.  Lateral flexion 
was 0-20 degrees with pain beginning at 15 degrees.  Passive 
lateral flexion was 0-35 degrees with pain beginning at 15 
degrees.  Lateral rotation was 0-45 degrees.  Passive range 
of motion was 0-60 degrees with pain beginning at 45 degrees.  
None of the range of motion registered any additional loss of 
motion on repetitive use.  The pertinent diagnosis was 
advanced cervical degenerative joint disease with 
neurocompression.  The examiner opined that this would have a 
severe effect on exercise and participation in sports, a 
moderate effect on chores, shopping, recreation, dressing and 
a mild effect on traveling, feeding and bathing.  

As set out above, there is no competent evidence of record 
demonstrating that the service-connected cervical spine 
disability was productive of restriction of forward flexion 
to 15 degrees or less.  This is true even when pain on use or 
during flares was taken into account.  The most recent VA 
examination indicates that no additional motion was lost upon 
repetitive testing.  No other quantification of the extent of 
loss of motion due to pain on use or during flares was 
attempted during the appeal period.  

There is no competent evidence of record of the presence of 
either favorable or unfavorable ankylosis at any time during 
the appeal period.  No health care professional has ever 
diagnosed the disorder and range of motion testing has 
consistently demonstrated that, while the range of motion is 
restricted, motion is still possible.

Service connection has not been granted for intervertebral 
disc syndrome.  Furthermore, no pertinent intervertebral disc 
syndrome symptomatology has been attributed to the service-
connected cervical spine disability.  To the extent that the 
Veteran reports he is incapacitated as a result of his 
cervical spine disability, the Board notes that the Veteran 
has not been prescribed bed rest to treat his cervical spine 
disability.  A rating in excess of 20 percent is not 
warranted for the service-connected cervical spine disability 
when it is evaluated under the current rating criteria for 
evaluation of intervertebral disc syndrome.  

At the time of the most recent VA examination, the examiner 
determined that the service-connected cervical spine 
disability was productive of neurocompression, weakness and 
numbness.  The Board notes that service connection is in 
effect for paresthesia of the neck and forearm, more 
noticeable on the left upper extremity.  Neurological 
manifestations of the cervical spine disability is a 
separate, service-connected disability which is not currently 
before the Board.  


Entitlement to ratings in excess of 10 percent for 
degenerative joint disease of either knee.  

In February 2004, the Veteran submitted a claim of 
entitlement to increased ratings for his service-connected 
left and right knee disabilities which are both currently 
evaluated as 10 percent disability under Diagnostic Codes 
5010-5260.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The appropriate Diagnostic Codes for rating limitation of 
flexion and limitation of extension of the leg are 5260 and 
5261, respectively.  The average normal range of motion of 
the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  

Diagnostic Code 5260 addresses limitation of flexion of the 
leg.  Flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating; and flexion limited to 15 degrees warrants a 30 
percent rating.  

Under Diagnostic Code 5261, a noncompensable rating is 
warranted for knee extension limited to 5 degrees; a 10 
percent rating for extension limited to 10 degrees; a 20 
percent rating for extension limited to 15 degrees; a 30 
percent rating for extension limited to 20 degrees; a 40 
percent rating for extension limited to 30 degrees; and a 50 
percent rating for extension limited to 45 degrees.

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-2004.  

Diagnostic Code 5257 provides for a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under Diagnostic Code's 5257 and 
5003.  VAOPGCPREC 23-97.  

At the time of a May 2004 VA examination, the Veteran 
reported radiating bilateral leg pain and numbness along the 
sides of his legs to his toes.  Physical examination revealed 
a normal gait.  No instability was present to testing.  X-
rays revealed mild joint space narrowing without progression 
when compared with 2002 x-rays.  The pertinent assessment was 
minimal, if any, progression in the arthritis.  

A January 2005 clinical record reveals the Veteran reported 
bilateral knee pain and stiffness.  He informed the clinician 
that, if he sat for long periods, his knees would stiffen and 
occasionally he experienced swelling in them.  He had to 
limit his activities.  Range of motion of the right knee was 
from 0-130 degrees and range of motion of the left knee was 
from 0-120 degrees.  Tenderness was present in both knees but 
no instability was found.  The pertinent impression was 
degenerative osteoarthritis of the knees bilaterally.  It was 
noted that the Veteran maintained a good range of motion but 
only because he exercised regularly and did not let pain 
deter him from exercising.  

A July 2005 clinical record showed that the Veteran reported 
persistent stiffness.  Physical examination revealed 
tenderness but no effusion and a good range of motion in both 
knees.  The pertinent impression was degenerative arthritis 
of the knees.  

In January 2006, the Veteran informed a clinician that a 
stretching program had reduced soreness and increased range 
of motion.  Physical examination revealed crepitance and a 
range of motion from 0-130 degrees.  

In July 2006, the Veteran complained of knee pain, especially 
with stairs and ladders.  Right knee range of motion was 0-
120 degrees and left knee range of motion was 0-125 degrees.  
Tenderness was present in both knees but no instability was 
found.  

In January 2007, the Veteran reported increasing knee pain.  
Physical examination revealed a range of motion of 0-130 
degrees with tenderness but no instability bilaterally.  

In April 2007, the Veteran informed a clinician that his 
knees were increasing in symptomatology.  It was hard for him 
to kneel or climb.  The range of motion of the knees was 0-
120 degrees bilaterally.  Tenderness was present but no 
instability found.  

In July 2007, physical examination revealed a range of motion 
of the knees from 0-130 degrees with tenderness but no 
instability.  

The Veteran testified before the undersigned in January 2008 
that his right knee would give out on him and he felt a sharp 
pain on the inside of the knee.  He also reported instability 
and catching.  He was bothered by walking.  His sleep pattern 
was affected by pain.  His left knee problems were similar to 
the right knee with the exception that the outside of the 
left knee hurt more than the inside.  He had instability and 
problems with the leg giving way.  His knee problems affected 
his whole life.  His wife testified that she saw the 
Veteran's knees buckle a couple of times.  The knee pain 
varied staying around the 5-6 out of 10.  Weather increased 
the symptomatology.  

A February 2008 VA clinical record included complaints of 
increasing knee pain.  The Veteran reported that the left 
knee would swell and occasionally gave way.  The right knee 
was reportedly sore.  The range of motion of the knees was 
determined to be 0-130 degrees bilaterally with tenderness 
present but no instability.  

The most recent VA examination was conducted in September 
2008.  The Veteran reported he was able to stand for 15-30 
minutes and could walk 1/4 mile.  He reported instability in 
the knees and also pain and stiffness.  He also reported 
weakness.  He denied flare-ups of joint disease.  Physical 
examination revealed a normal gait.  Range of motion was 10-
125 degrees of active motion and passive motion of 5-135 
degrees with pain beginning at 135.  There was no additional 
loss of motion on repetitive use.  No instability was 
present.  The diagnosis was bilateral knee degenerative joint 
disease.  The examiner opined that the disorder severely 
affected exercise, moderately affected chores, shopping, 
recreation, mildly affected traveling and toileting and would 
have no effect on feeding, bathing, and dressing for the 
Veteran.  

The Board finds that an increased rating is not warranted for 
either of the service-connected knee disabilities based on 
limitation of motion.  In order to warrant a rating in excess 
of 10 percent, flexion must be limited to 30 degrees or less 
or extension must be limited to 15 degrees or more.  The 
greatest level of impairment in the range of motion of 
flexion the knees was recorded in an April 2007 VA clinical 
record.  At that time, flexion of the knees was restricted to 
120 degrees bilaterally.  The greatest level of impairment in 
the range of motion of extension of the knees was recorded at 
the time of the September 2008 VA examination.  At that time, 
extension of the knees was limited to 10 degrees.  
Restriction in flexion to 120 degrees equates to a non-
compensable disability evaluation under Diagnostic Code 5260 
and restriction of extension to 10 degrees equates to only a 
10 percent disability evaluation under Diagnostic Code 5261 
which has already been assigned.  The Board's determination 
does not change when pain on use or during flares is taken 
into account.  The examiner who conducted the most recent VA 
examination, determined that the Veteran did not experience 
additional loss of motion on repetitive testing.  No other 
attempt was made to determine if the Veteran experienced 
additional loss of motion as a result of pain on use or 
during flares.  

Other than the Veteran's own allegations and those of his 
spouse, there is no evidence of the presence of subluxation 
or lateral instability.  While the Veteran has testified as 
to the presence of this symptomatology, no health care 
professional has actually conducted a physical examination 
and determined that either of the service-connected knee 
disabilities is manifested by any instability.  The Board 
finds that the competent medical evidence demonstrating that 
the knee is stable is more probative than the Veteran's 
allegations regarding the presence of instability.  An 
increased rating is also therefore not warranted when the 
knee is evaluated under Diagnostic Code 5257.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to an increased rating for 
his service-connected left and right knee disabilities.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b).

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the Veteran's knee disabilities now cause or have 
in the past caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization post-service rendering impractical the use 
of the regular schedular standards.  Id.  


ORDER

Entitlement to a 20 percent rating, but no more, is granted 
for spondylosis of the cervical spine during the entire 
appeal period, subject to the laws and regulations governing 
monetary awards.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied. 

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


